         Case 3:18-cv-00568-AC        Document 63      Filed 07/14/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CARLTON CHASE, ERIC                               Case No. 3-18-cv-0568-AC
 MACCARTNEY, and LUANNE
 MUELLER, individually and on behalf of all        ORDER ADOPTING FINDINGS AND
 others,                                           RECOMMENDATION

                Plaintiffs,

        v.

 GORDON, AYLWORTH, & TAMI, P.C.,
 and VISION INVESTIGATIVE
 SERVICE, LLC,

                Defendants.



Michael H. Simon, District Judge.

       U.S. Magistrate Judge John Acosta issued Findings and Recommendation in this case on

February 14, 2020. ECF 52. Judge Acosta recommended that the Court deny the portion of

Defendants’ motion to dismiss (ECF 19) asserting anti-SLAPP arguments against Plaintiffs’ state

law claims. The rest of the arguments in Defendants’ motion have already been denied. ECF 43.

No party has filed an objection.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.


PAGE 1 – ORDER
         Case 3:18-cv-00568-AC          Document 63       Filed 07/14/20      Page 2 of 2




§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Acosta’s Findings and Recommendation for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge Acosta’s Findings and Recommendation, ECF 52. Defendants’ Motion to Dismiss (ECF

19) is DENIED in full.

       IT IS SO ORDERED.

       DATED this 14th day of July, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
